Citation Nr: 1140237	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  09-00 162	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to service connection for a claimed right knee disorder.

2.  Entitlement to service connection for claimed right venous ulcers.

3.  Entitlement to service connection for the claimed residuals of an injury to the right leg.




REPRESENTATION

Veteran represented by:	Rebecca C. Patrick, Attorney at Law




ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to December 1973 and from January 2003 to January 2004.  He was awarded the Combat Action Ribbon, and the Vietnam Campaign Medal, in addition to other decorations related to his active service.  He had additional service in the Army National Guard.

The Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge in July 2009.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

In a communication received at the Board in July 2011, the Veteran's attorney requested another opportunity for the Veteran to provide testimony in support of his appeal during a hearing with a Veterans Law Judge (VLJ).

The veteran is entitled to have a hearing before a Veterans Law Judge for the purpose of presenting argument and testimony relevant to the issues on appeal.  38 C.F.R. § 20.700.  Therefore, a remand is required to accord due process in this appeal.

Accordingly, the case is REMANDED to the RO for the following action:

The RO should take all indicated action to schedule the Veteran for the earlier of either an in-person or  videoconference hearing to be held before a VLJ, providing him and his attorney with adequate notice of the scheduled time.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


